Claimant resigned from his job as a machinist because he felt threatened by a co-worker with whom he previously had a confrontation. The Board found that claimant left his job for personal and noncompelling reasons and disqualified him from receiving unemployment insurance benefits. Upon reviewing the record, we find that the Board’s decision is supported by substantial evidence.
The employer’s personnel director, Frank Santoro, testified that claimant engaged in a verbal altercation with a co-worker after the co-worker told claimant that he was not doing his work properly. Santoro stated that although claimant felt threatened because the co-worker had a wrench in his hand during this incident and because claimant later overheard the co-worker complain to another employee about being disciplined, his investigation of the situation revealed that the coworker did not intend to harm claimant. Santoro further stated that although claimant and the co-worker agreed that they could work together, claimant subsequently quit his job. Although fear for one’s safety may indeed constitute reasonable cause for leaving one’s employment, the record fails to support claimant’s contention that he had reasonable grounds to believe that his personal safety was in danger (see, Matter of Hughes [Hartnett], 198 AD2d 647, lv denied 83 NY2d 751; Matter of Kaufman [Hudacs], 196 AD2d 914). Accordingly, substantial evidence supports the Board’s finding that claimant volun*762tarily left his employment without good cause (see, e.g., Matter of Diolosa [Sweeney], 224 AD2d 899; Matter of Arnold [Sweeney], 220 AD2d 979).
Crew III, J. P., White, Casey, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.